                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION


    TIMOTHY FINLEY,

          Plaintiff,
                                                                Case No. 2:17-cv-149
    v.
                                                                HONORABLE PAUL L. MALONEY
    MANDI SALMI, et al.,

          Defendants.
    ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Robert

Napel, Paul Eyke, and Mandi Salmi filed a motion to dismiss on the grounds of qualified immunity.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

October 1, 2018, recommending that this Court grant the motion in part and deny the motion in

part. 1 The Report and Recommendation was duly served on the parties. No objections have been

filed. See 28 U.S.C. § 636(b)(1). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 58) is

APPROVED and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that the Motion to Dismiss on the Grounds of Qualified

Immunity (ECF No. 33) is GRANTED IN PART AND DENIED IN PART. The motion is

GRANTED with regard to Defendant Eyke, Plaintiff’s claims for injunctive relief against

Defendants Salmi and Napel, and his procedural due process and substantive due process claims


1
 The Court notes that an Order consolidating this case with 2:17-cv-159, Finley v. Steve Mleko, et al, issued on
October 16, 2018, after the instant motion and Report and Recommendation were filed.
against Defendant Salmi. The motion is DENIED as to Plaintiff’s claims for monetary damages

against Defendants Salmi and Napel for alleged Eighth Amendment violations.


Dated: November 5, 2018                                  /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                             2
